Appeal from an order of the Family Court, Suffolk County (Kerri N. Lechtrecker, Ct. Atty. Ref.), dated August 28, 2014. The order, insofar as appealed from, awarded the parties joint legal custody of the subject child, with physical custody and final decision-making authority to the father.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The father commenced this proceeding pursuant to Family Court Act article 6 seeking sole custody of the subject child. By order dated August 28, 2014, the Family Court awarded the parties joint legal custody of the child, with physical custody and final decision-making authority to the father. The mother appeals from the order.
Contrary to the mother’s contention, a sound and substantial basis exists in the record to support the Family Court’s determination that it was in the child’s best interests to award the parties joint legal custody of the child, with physical custody and final decision-making authority to the father (see Eschbach v Eschbach, 56 NY2d 167, 171 [1982]; Friederwitzer v Friederwitzer, 55 NY2d 89, 95 [1982]; Gorelik v Gorelik, 303 AD2d 553, 554 [2003]), particularly as the father is the parent who is more likely to assure meaningful contact between the child and the noncustodial parent (see Matter of Dobbins v Vartabedian, 304 AD2d 665, 666 [2003]). Leventhal, J.P., Chambers, Cohen and Hinds-Radix, JJ., concur.